 

ASSIGNMENT OF INTELLECTUAL PROPERTY AND OTHER ASSETS

This Assignment of Intellectual Property and Other Assets (this "Assignment") is
made effective as of February 28, 2013, from Opsolution NanoPhotonics GmbH, a
German company (the "Assignor") and its owners (the "Assignor Shareholders"), to
Biozoom Technologies, Inc., a Delaware corporation (the "Assignee").

WHEREAS

, concurrently with the execution and delivery of this Assignment, the parties
to this Assignment have entered into an Asset Purchase Agreement (the "APA"),
pursuant to which, among other things, Assignee has agreed to purchase, and
Assignor and its principals have agreed to sell, any and all Intellectual
Property and all other Assets held (as defined in the APA) or in which they have
any rights;



WHEREAS

, Assignor desires to convey, transfer, assign, deliver, and contribute to
Assignee all of the Assignor’s right, title, and interest in and to the
Intellectual Property and Asssets and to waive all current or future rights
thereto in favor of Assignee, and Assignee desires to receive Intellectual
Property; and



WHEREAS,

Assignor Shareholders have agreed to assign any indirect beneficial rights that
they, as inventor, assignee or otherwise, have that relate to Assignor, to the
Assignee;



NOW, THEREFORE

, in consideration of the payment and issuance of 1 share to Assignor or its
assigns, payment of $16,666.67 to Assignor or its assigns, and entry into the
APA and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereby agree as follows:



1.1. Assignment. Assignor and Assignor Shareholders each hereby conveys,
transfers, assigns, delivers, and contributes to Assignee all of Assignor’s
right, title, and interest of whatever kind in and to all of the Assets , said
Assets to include, without limitation, Intellectual Property, the Tangible
Property, all other Assets and any other intellectual property or rights, rights
in any joint venture or contract or agreement or court order, indirect or
otherwise, held by Assignor or its inventors or contractors or that may come
into existence or that may be assigned to it in the future if any.

1.2. Covenant. Assignor and Assignor Shareholders each further covenants that he
or it will execute all documents, papers, forms and authorizations and take all
other actions that may be necessary for securing, completing, or vesting in
Assignee all of the Assignor’s and / or Assignor Shareholders’ right, title, and
interest in the Intellectual Property. Assignor and Assignor Shareholders hereby
forever waive any rights to any of the Assets, and assign any residule rights or
benefits thereto that exist hereto of that may exist in the future, to Assignee.

1.3. Use of Names; Termination of Use. Assignor and Assignor Shareholders each
gives and grants to Assignee any and all rights to any of the foregoing
Intellectual property, along with any names, marks or titles thereto, and
further agrees not to utilize the same.

1.4. Definitions. Any capitalized term not defined herein shall have the meaning
ascribed to it in the APA.

1.5. Incorporation of Additional Provisions. Except as expressly provided
otherwise in this Assignment, the provisions of Sections 14 and 15 of the APA
shall apply to this Assignment with the same force and effect as if such
provisions had been set forth herein, except that references to the "Agreement"
(i.e., the APA) shall be read to refer to this Assignment unless the context
otherwise requires.

 

                

             

[Signature Page to Assignment of Intellectual Property By Opsolution
NanoPhotonics

GmbH and its shareholders to Biozoom Technologies, Inc.]

IN WITNESS WHEREOF, the parties have set their hands on the dates set forth
below. The

effective date of this Agreement shall be the date first set forth above.

ASSIGNOR:

OpSoultions NanoPhotonic GmbH

By: /s/ Hardy Hoheisel                

Name: Hardy Hoheisel

Title: CEO

ASSIGNOR SHAREHOLDERS:

Hillmer Vermögens Verwaltungs GmbH

By:_____________________________

Name:

Title:

______________________________

Signature

Opsolution GmbH

(

Entity / Individual Shareholder Name)



By: /s/ Hardy Hoheisel                

Name: Hardy Hoheisel

Title: CEO

______________________________

Signature

ASSIGNEE:

Biozoom Technologies, Inc.

By:_______________________

Name: Sarah Deutsch

Title: CEO

                

             

 


 [image102.jpg]